IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

ANDREW CARR ) CASE NO: 1:17~cv-()0620
Plaintiff, )
) JUDGE DONALD C. NUGENT
)
v. ) KEITH E. KULAK RESPONSES TO:
) PLAINTIFF’S SECOND DEMAND FOR
DETBCTIVE ALFRED ]OHNSON, et al. ) INTERROGATORIES AND DEMAND
Def`endants. ) FOR DOCUl\/,[ENTS UPON ])EFEN])ANT
) KEITH E. KULAK
)

Now comes Defendant/Third Party Plaintiff Sergeant Keith E. Kulak, by and through
counsel, and for his responses to Plaintif`f‘s Seoond Set ot` Interrogatories and Requests for

Production of Docurnents provides as follows:

INTERROGATORIES

Interrogatory Number 1: Indicate Whether and to What extent you read the Search Warrant
prior to its execution at 19409 Milan Drive, Maple Heights, Ohio on April 14, 2016.

ANSWER:

I did not have the opportunity to personally review the Search Warrant prior to its execution
That function is handled by the SEALE Tearn Commander Who Wouid have served as the liaison
between SEALE Tearn and City of Cleveland Detective Alfred Johnson.

Interrogatory Number 2: lndicate Whether and to What extent you read the Affidavit for Search
Warrant prior to its execution at 19409 Milan Dr-ive, Maple Heights, Ohio on April 14, 2016.

ANSWER:

Objection. To be entitled to qualified immunity, a police officer is not required to review the
Affidavit in support of a Search Warrant. §e_e Messerschmidt v. Millender, 565 U.S. 535, 132
S.Ct. 1235, 182 L.Ed.Zd 47 (2.012); McLeod v. Benjamin, 2016 WL 694'7546 (W.D.Mich.
2016) (Messerschmidt suggests that officers must review the Warrant itself for “glaring
deficiencies,” but need not read the underlying affidavit Id. at 1250).

 

 

Without Waiving the Objection, l did not have the opportunity to personally review the Affidavit
in support of` the Search Warrant prior to its execution That function is handled by the SEALE
Tearn Comrnander Who Would have served as the liaison between SEALE and City of` Cleveland
Detective Alfred lohnson.

Interrogatory Number 3: Indicate What you believed to be the nexus between the alleged
criminal activity of Michael Menefield, the Search Warrant, and the home located at 19409
Milan Drive, Maple Heights, Ohio.

ANSWER:

l do not have a present recollection of Michael Menefield, nor the alleged criminal activity,
Which formed the basis for the Search Wan'ant. The SEALE Tearn Was present to provide
support to the City of Cleveland, Which Was the agency conducting the search.

I)EMAND FOR PRODUCTION OF DOCUMENTS

])ocument Demand 1: Produce a true and accurate copy of any and all documents used at the
SWAT briefing conducted prior to execution of the Search Warrant at 19409 Milan Drive, Maple
Heights, Ohio on April l4, 2016.

RESPONSE:

The documents Were produced in the original production of` documents

As to Obj ections:

/s/ Todd D. Cinollo
Todd D. Cipollo
Respectfully submitted,

/s/ Thomas G. Lobe

Thoinas G. Lobe (0001346)
THOMAS G. LOBE CO., L.P.A.
1300 Rookefeller Building

614 West Superior Avenue
Cieveland, Ohio 44113

(440) 725-5410

(216) 664-6999fax

tomlobe@yahoo.com

 

/s/ Todd D. Cipollo

Todd D. Cipollo, Esq. (0069043)
TODD D. CIPOLLO CO., L.P.A.
1300 Rocl<ef`eller Building

614 West Superior Avenue
Cleveland, Ohio 44113

(216) 644~’/'450

(216) 664-6999fax

tcipollo@eipollolaw.corn
An‘orneyfor Defendant Keith E. Kulak

 

CER'I`IFICATE ()F SERVICE

l hereby certify that on this 6th day of` Septernber, 2018 a copy of the Keith E. Kulak's
Responses to Plaintiff‘s Second Set of Inteirogatories and Requests for Production of Documents
Were sent via electronic or regular U.S. Mail to the following:

Janeane R. Cappara, Esq. John P. Bacevice, Jr., Esq.

Assistant Director of Law Assistant Director of Lavv

City of Cleveland Department of Law City of Cleveland

601 Lakeside Avenue 601 Lal<eside Avenue

City Hall, Room 106 City Hali, Room 106

Cleveland, OH 441 14~1077 Cleveland, OH 44114
jcappara@city.cleveland.oh.us jbacevice@city.cleveland.oh.us

Attorney City of Cleveland - Attorneyfor Defendant Det. Johnson

Joseph C. Patituce, Esq. John D. Latchney, Esq.

Megan M. Patituoe, Esq. O'Toole, McLaughlin, Dooley & Pecora Co.
Catherine R. Meehan, Esq. 545 5 Detroit Road

Patituce & Associates, LLC Sheffieid, OH 44054

26777 Lorain Road, Suite 708 Ernail: jlatchney@oindplaw.com

North Olmsted, OR 44070

attorney@patitucelaw.com Attorneyfor Defena’ant Patrolman Ron Dodge

Attorneysfor ,PLcn'i/ii‘ij]f

Kenneth A. Caiderone

Hanna, Campbell & Povvell, LLP
3731r Embassy Parkway, Suite 100
Al<ron, OH 44333

Telephone: (330) 670-7324
Faosirnile: (330) 670-7440
I<calderone@hcplaw.net

Attorneyfor Thz'rd-Parly Defendant Southeast
Area Law Enforcement Nem)ork

/s/ Todd D. Cinollo
Todd D. Cipollo, Esq.

 

